
	
		II
		Calendar No. 247
		112th CONGRESS
		1st Session
		S. 671
		IN THE SENATE OF THE UNITED STATES
		
			March 29, 2011
			Mr. Sessions (for
			 himself, Mr. Blumenthal,
			 Mr. Hatch, Ms.
			 Klobuchar, Mr. Grassley,
			 Mr. Whitehouse, Mr. Cornyn, Mr.
			 Kyl, Mr. Graham,
			 Mr. Lee, Ms.
			 Collins, Mr. Thune,
			 Mr. Coburn, Mr.
			 Burr, Mr. Chambliss,
			 Mrs. Feinstein, Mr. Vitter, Mr.
			 Ensign, Mr. Risch,
			 Mr. Tester, Ms.
			 Ayotte, and Mr. Schumer)
			 introduced the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		
			December 1, 2011
			Reported by Mr. Leahy,
			 with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To authorize the United States Marshals Service to issue
		  administrative subpoenas in investigations relating to unregistered sex
		  offenders. 
	
	
		1.Short titleThis Act may be cited as the
			 Finding Fugitive Sex Offenders Act of
			 2011.
		2.Subpoena
			 authority for the United States Marshals ServiceSection 566(e)(1) of title 28, United States
			 Code, is amended—
			(1)in subparagraph
			 (A), by striking and at the end;
			(2)in subparagraph
			 (B), by striking the period at the end and inserting ; and;
			 and
			(3)by adding at the
			 end the following:
				
					(C)issue
				administrative subpoenas in accordance with section 3486 of title 18 solely for
				the purpose of investigating unregistered sex offenders (as that term is
				defined in section 3486 of title
				18).
					.
			3.Conforming
			 amendment to administrative subpoena statute
			(a)In
			 generalSection 3486(a)(1) of title 18, United States Code, is
			 amended—
				(1)in subparagraph
			 (A)—
					(A)in clause (i)(II),
			 by striking or at the end;
					(B)by redesignating
			 clause (ii) as clause (iii); and
					(C)by inserting after
			 clause (i) the following:
						
							(ii)an unregistered sex offender conducted by
				the United States Marshals Service, the Director of the United States Marshals
				Service; or
							;
				and
					(2)by striking
			 subparagraph (D) and inserting the following:
					
						(D)As used in this
				paragraph—
							(i)the term
				Federal offense involving the sexual exploitation or abuse of
				children means an offense under section 1201, 1591, 2241(c), 2242,
				2243, 2251, 2251A, 2252, 2252A, 2260, 2421, 2422, or 2423, in which the victim
				is an individual who has not attained the age of 18 years; and
							(ii)the term
				sex offender means an individual required to register under the
				Sex Offender Registration and Notification Act (42 U.S.C. 16901 et
				seq.).
							.
				(b)Technical and
			 conforming amendmentsSection 3486(a) of title 18, United States
			 Code, is amended—
				(1)in paragraph
			 (6)(A), by striking United State and inserting United
			 States;
				(2)in paragraph (9),
			 by striking or (1)(A)(ii) and inserting or
			 (1)(A)(iii); and
				(3)in paragraph (10),
			 by striking paragraph (1)(A)(ii) and inserting paragraph
			 (1)(A)(iii).
				
	
		1.Short titleThis Act may be cited as the
			 Finding Fugitive Sex Offenders Act of
			 2011.
		2.Subpoena authority for
			 the United States Marshals ServiceSection 566(e)(1) of title 28, United States
			 Code, is amended—
			(1)in subparagraph (A), by
			 striking and at the end;
			(2)in subparagraph (B), by
			 striking the period at the end and inserting ; and; and
			(3)by adding at the end the
			 following:
				
					(C)issue administrative
				subpoenas in accordance with section 3486 of title 18 solely for the purpose of
				investigating unregistered sex offenders (as that term is defined in section
				3486 of title
				18).
					.
			3.Conforming amendment to
			 administrative subpoena statute
			(a)In
			 generalSection 3486(a)(1) of title 18, United States Code, is
			 amended—
				(1)in subparagraph
			 (A)—
					(A)in clause (i)(II), by
			 striking or at the end;
					(B)by redesignating clause
			 (ii) as clause (iii); and
					(C)by inserting after clause
			 (i) the following:
						
							(ii)an unregistered sex offender conducted by
				the United States Marshals Service, the Director of the United States Marshals
				Service; or
							;
				and
					(2)by striking subparagraph
			 (D) and inserting the following:
					
						(D)As used in this
				paragraph—
							(i)the term Federal
				offense involving the sexual exploitation or abuse of children means an
				offense under section 1201, 1591, 2241(c), 2242, 2243, 2251, 2251A, 2252,
				2252A, 2260, 2421, 2422, or 2423, in which the victim is an individual who has
				not attained the age of 18 years; and
							(ii)the term sex
				offender means an individual required to register under the Sex Offender
				Registration and Notification Act (42 U.S.C. 16901 et
				seq.).
							.
				(b)Technical and
			 conforming amendmentsSection 3486(a) of title 18, United States
			 Code, is amended—
				(1)in paragraph (6)(A), by
			 striking United State and inserting United
			 States;
				(2)in paragraph (9), by
			 striking or (1)(A)(ii) and inserting or
			 (1)(A)(iii); and
				(3)in paragraph (10), by
			 striking paragraph (1)(A)(ii) and inserting paragraph
			 (1)(A)(iii).
				4.ReportSection 3486 of title 18, United States
			 Code, is amended by inserting at the end the following:
			
				(f)ReportsThe
				Attorney General shall submit to the Committee on the Judiciary of the Senate
				and the Committee on the Judiciary of the House of Representatives an annual
				report containing—
					(1)the number of subpoenas
				issued by the United States Marshals pursuant to section 566(e)(1)(C) of title
				28;
					(2)the crime being
				investigated pursuant to the issuance of each subpoena; and
					(3)the number of
				unregistered sex offenders arrested by the United States Marshals subsequent to
				the issuance of a subpoena pursuant to section 566(e)(1)(C) of title 28 and the
				information that led to each individual’s
				arrest.
					.
		
	
		December 1, 2011
		Reported with an amendment
	
